Mr. Justice Yantis delivered the opinion of the court: The record discloses that on May 21, 1934 claimant delivered certain merchandise described in the claim filed herein to the St. Charles School for Boys, being one of the State institutions under the control of the Department of Public Welfare of Illinois. That said merchandise had been legally purchased by respondent, and that the charge made therefor was the fair reasonable value thereof and the price customarily charged therefor; that at the time same was ordered and delivered there was an appropriation in force from which said bill might have been paid, but that said appropriation lapsed before claimant’s bill was submitted, and no part of said account has been paid. The facts being undisputed that the State received the supplies ordered, that same were legally purchased, and that although the appropriation out of which said account might have been paid had lapsed, that claimant was not guilty of any unreasonable delay, an award should be made. The claim is therefore allowed and an award entered in favor of claimant in the sum of $4.00.